Citation Nr: 0217564	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  01-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for residuals of cold 
injury to the feet and hands.

(An additional issue of entitlement to a higher rating for 
headaches will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1951 to 
February 1953.

This case comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO decision that, in part, denied 
service connection for a psychiatric disorder (claimed as a 
neurosis) and residuals of cold injury to the feet and 
hands.

The Board is undertaking additional development of the 
evidence, pursuant to 38 C.F.R. § 19.9, on an issue of 
entitlement to a rating higher than 10 percent for service-
connected headaches.  When such development is completed, 
the Board will prepare a separate decision addressing that 
issue. 


FINDINGS OF FACT

1.  The veteran does not currently have a medically 
diagnosed chronic psychiatric disorder.

2.  A cold injury during service is not shown.  Bilateral 
hand and foot problems began years after service and are not 
related to any incident of service, including a claimed cold 
injury.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002).

2.  Claimed residuals of a cold injury due to the feet and 
hands were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002);  38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from March 
1951 to February 1953, including service in Korea.  There is 
no indication of combat service.  Service medical records 
indicate that calluses of the feet were noted at the service 
entrance examination, during service, and at the service 
separation examination.  Service medical records do not show 
a cold injury or residuals of same.  Service medical records 
note headaches but do not show a psychiatric disorder.  At 
the service separation examination in February 1953, it was 
noted he had frequent frontal headaches intermittently for 
one year with a nervous origin, but there was no mention of 
a chronic psychiatric disorder.  Again, calluses of the feet 
were noted.  There was no mention of a past cold injury or 
residuals.

At a July 1953 VA examination, the veteran complained of 
calluses of the feet since before service.  There were no 
complaints, findings, or diagnosis of a cold injury or 
residuals.  The veteran complained of headaches, for which 
he was given a neuropsychiatric examination.  At that 
examination, he noted he had been a jeep driver while in 
Korea and had gotten along well with everyone.  He had 
complaints of headaches since service.  The diagnosis was 
headaches of undetermined cause.  

In September 1953, the RO granted service connection and a 
10 percent rating for headaches.

At a May 1954 VA examination, there were no complaints, 
findings, or diagnosis of a cold injury or residuals.  The 
veteran complained of headaches, for which he was given a 
neuropsychiatric examination.  Again, the diagnosis was 
headaches of undetermined cause.

In March 1999, the veteran submitted his claims for service 
connection for a psychiatric disorder (which he said was a 
neurosis) and residuals of a cold injury.  At this time, and 
in later statements, he at times seemed to equate a neurosis 
with his service-connected headaches.  As to a cold injury, 
he suggested he had cold exposure while stationed in Korea, 
and that problems with multiple joints (including the feet 
and hands) were related to such cold exposure.

The file contains numerous VA treatment records dated from 
the 1970s to 2002, and these refer to a variety of ailments.  
For example, the veteran was noted to have generalized 
arthritis of multiple joints throughout his body, not just 
the feet and hands, and he had cardiovascular disease 
including hypertension and peripheral vascular disease, with 
associated intermittent claudication in the lower 
extremities.  Medical records from October 2001 to July 2002 
show the veteran complained of pain and stiffness in his 
hands which he had experienced for the prior five to six 
months, and he said he had frostbite of his hands in 1951.  
He was currently diagnosed and treated for tenosynovitis of 
the fingers.  Generalized arthritis was also noted.  Post-
service medical records refer to service-connected 
headaches, but these records do not show a chronic 
psychiatric disorder.   

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claims for service 
connection.  Relevant identified medical records have been 
obtained.  The Board finds that a VA examination is not 
warranted under the circumstances of the case.  See 
38 C.F.R. § 3.159(c)(4).  The Board finds that the notice 
and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  


1.  Service connection for a psychiatric disorder

The veteran is already service-connected for headaches, but 
that is not a chronic psychiatric disorder.  His service 
medical records from his 1951-1953 active duty, and the 
post-service medical records dated to 2002, note the 
service-connected headaches, but these records do not show a 
chronic psychiatric disorder (including a claimed neurosis).

As a layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a claimed condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In the 
absence of medical evidence of the current existence of the 
claimed condition, there may no service connection.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  The medical 
evidence does not show a current psychiatric disorder.  The 
Board concludes that a claimed psychiatric disorder was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

2.  Service connection for residuals of cold injury

The veteran's service medical records from his 1951-1953 
active duty contain no evidence of any cold injury or 
residuals.  He served in Korea, and while he may at times 
have been exposed to cold weather, the medical records do 
not suggest such cold exposure caused lasting damage.  

The veteran's post-service medical records show a variety of 
ailments (e.g., arthritis of multiple joints, peripheral 
vascular disease) which began many years after service, and 
the associated treatment records do not suggest these 
conditions are related to any remote incident of cold 
exposure.  The post-service medical records contain no 
history of past cold exposure until medical records in 2001-
2002 (after the service connection claim was filed), at 
which time the veteran was seen for hand complaints and said 
he had frostbite of the hands in 1951.  The 2001-2002 
medical records show treatment for tenosynovitis of the 
fingers, but there was no suggestion from the doctor that 
such was related to any remote incident of cold exposure.

The veteran is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of his 
current ailments.  Espiritu, supra.  The evidence shows no 
cold injury in service.  Even assuming the veteran had cold 
exposure in service, the medical evidence indicates that 
current problems of his feet and hands are unrelated to any 
incident of service including any cold exposure.

The claimed condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against 
the claim for service connection for residuals of a cold 
injury to the feet and hands, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for residuals of cold injury to the feet 
and hands is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

